Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Scotiabank reports strong third quarter performance << Third quarter highlights compared to the same period a year ago: - Earnings per share (diluted) of $1.02, an increase of 10% from $0.93 - Net income of $1.03 billion, up 10% from $936 million - Return on equity of 22.7%, versus 22.8% - Productivity ratio of 53.0%, improved from 53.8% >> TORONTO, Aug. 28 /CNW/ - Scotiabank today reported near record third quarter net income of $1,032 million compared with $936 million the same period last year. Quarter over quarter, net income was down slightly from $1,039 million, due largely to the unfavourable impact of foreign currency translation and lower interest and loan loss recoveries. Earnings per share (diluted) increased 10% to $1.02 from $0.93 in the same period a year ago, and return on equity remained strong at 22.7%.
